USDC IN/ND case 2:19-cv-00496-TLS-JPK document 19 filed 02/05/21 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION


SCOTT S. SMITH,

                        Plaintiff,

                        v.                               CAUSE NO.: 2:19-CV-496-TLS-JPK

ANDREW M. SAUL, Commissioner of the
Social Security Administration,

                       Defendant.

                                              ORDER

       This matter is before the Court on the Report and Recommendation of the United States

Magistrate Judge [ECF No. 18], filed by Magistrate Judge Joshua P. Kolar on January 14, 2021.

On December 24, 2019, the Plaintiff filed a Complaint [ECF No. 1] in which he sought to appeal

a final administrative decision that denied his request for disability benefits. The Plaintiff filed an

Opening Brief [ECF No. 13], the Defendant filed a Response [ECF No. 16], and the Plaintiff

filed a Reply [ECF No. 17]. On March 9, 2020, this matter was referred to Judge Kolar for a

Report and Recommendation. See Order, ECF No. 9. In the January 14, 2021 Report and

Recommendation, Judge Kolar recommends that the Court reverse the decision of the

Commissioner of the Social Security Administration and remand for further proceedings.

       The Court’s review of a Magistrate Judge’s Report and Recommendation is governed by

28 U.S.C. § 636(b)(1)(C), which provides as follows:

       Within fourteen days after being served with a copy, any party may serve and file written
       objections to such proposed findings and recommendations as provided by rules of court.
       A judge of the court shall make a de novo determination of those portions of the report or
       specified proposed findings or recommendations to which objection is made. A judge of
       the court may accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also receive further
       evidence or recommit the matter to the magistrate judge with instructions.
USDC IN/ND case 2:19-cv-00496-TLS-JPK document 19 filed 02/05/21 page 2 of 2



28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.”). Portions of a recommendation to

which no party objects are reviewed for clear error. Johnson v. Zema Sys. Corp., 170 F.3d 734,

739 (7th Cir. 1999). Judge Kolar gave the parties notice that they had fourteen days to file

objections to the Report and Recommendation. As of the date of this Order, neither party has

filed an objection to Judge Kolar’s Report and Recommendation, and the time to do so has

passed. The Court has reviewed the Report and Recommendation and finds that the Magistrate

Judge’s proposed disposition is well taken.

       Therefore, the Court ACCEPTS, IN WHOLE, the Report and Recommendation of the

United States Magistrate Judge [ECF No. 18]. The Court REVERSES the final decision of the

Commissioner of the Social Security Administration and REMANDS this matter for further

proceedings consistent with this Order.

       SO ORDERED on February 5, 2021.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 2
